
	
		II
		111th CONGRESS
		1st Session
		S. 969
		IN THE SENATE OF THE UNITED STATES
		
			May 5, 2009
			Mr. Kerry introduced the
			 following bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To amend the Public Health Service Act to ensure fairness
		  in the coverage of women in the individual health insurance
		  market.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Women’s Health Insurance Fairness
			 Act of 2009.
		2.Elimination of
			 Gender Rating in the Individual Insurance Market
			(a)In
			 generalSubpart 2 of part B
			 of title XXVII of the Public Health Service Act (42 U.S.C. 300gg–51 et seq.) is
			 amended by adding at the end the following:
				
					2754.Elimination
				of Gender RatingA health
				insurance issuer offering health insurance coverage in the individual market
				may not consider the gender of an enrollee when determining the amount of
				premiums to assess such enrollee for such
				coverage.
					.
			(b)Effective
			 dateThe amendment made by subsection (a) shall apply with
			 respect to health insurance coverage in the individual market for plan years
			 beginning on or after the date that is 6 months after the date of enactment of
			 this Act.
			3.Preventing
			 insurers from denying or limiting coverage based on pregnancy and coverage of
			 maternity care
			(a)In
			 generalSubpart 2 of part B
			 of title XXVII of the Public Health Service Act (42 U.S.C. 300gg–51 et seq.),
			 as amended by section 2, is further amended by adding at the end the
			 following:
				
					2755.Standards
				relating to pregnancy and maternity care
						(a)Pregnancy,
				method of delivery, and outcomeA health insurance issuer
				offering health insurance coverage in the individual market may not impose any
				preexisting condition exclusion (as such term is defined in section
				2701(b)(1)(A)) relating to pregnancy as a pre-existing condition, impose any
				waiting period, deny, refuse to issue, renew, or reissue, substandard rate,
				re-underwrite, cancel or otherwise terminate a policy, add any surcharge or
				rating factor to the premium, exclude, limit, or cap benefits relating to a
				condition, or otherwise discriminate in the provision of coverage, or in
				assessing premiums for such coverage, against women on the basis of a current
				or past pregnancy, or past or future method of delivery, and past pregnancy
				outcome.
						(b)Maternity
				care
							(1)In
				generalThe Secretary shall—
								(A)propose a rule to
				develop a minimum benefit standard for the provision of comprehensive maternity
				coverage under an individual health plan, which standard shall require coverage
				for the full scope of maternity services from preconception through postpartum,
				as determined by the Secretary; and
								(B)periodically
				review the minimum benefit standard for the provision of comprehensive
				maternity coverage under an individual health plan to ensure the minimum
				benefit standard reflects current standards of care.
								(2)RequirementA
				health insurance issuer offering health insurance coverage in the individual
				market shall ensure that the minimum benefit standard developed under paragraph
				(1) is included in any such
				coverage.
							.
			(b)Effective
			 dateThe amendment made by subsection (a) shall apply with
			 respect to health insurance coverage in the individual market for plan years
			 beginning on or after the date that is 6 months after the date of enactment of
			 this Act.
			4.Enforcement and
			 compliance
			(a)Provision of
			 dataThe Secretary of Health and Human Services shall promulgate
			 regulations to require health insurance issuers that offer health insurance
			 coverage in the individual market provide data to the Secretary to enable the
			 Secretary to monitor the compliance of such issuers with the requirements of
			 the amendment made by this Act.
			(b)Failure To
			 complyAny health insurance issuer that fails to submit the data
			 required under the regulations promulgated under subsection (a) shall be
			 subject to a civil monetary penalty in an amount that is not less than $10,000
			 (as determined by the Secretary).
			(c)DefinitionsThe
			 definitions contained in section 2791 of the Public Health Service Act (42
			 U.S.C. 300gg–91) shall apply for purposes of this section.
			5.Study of the
			 individual marketNot later
			 than December 31, 2010, the Comptroller General of the United States shall
			 submit to the appropriate committees of Congress, a report concerning health
			 insurance coverage offered on the individual insurance market in all 50 States
			 and the District of Columbia, on problems remaining for women after the
			 enactment of this Act.
		
